Citation Nr: 0205478	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an effective date earlier than November 9, 
1998, for a grant of service connection for right knee 
traumatic arthritis, status post arthroscopic medial 
meniscectomy.

2.  Entitlement to an effective date earlier than July 23, 
1997, for a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1989.

The veteran was found incompetent to manage his personal 
affairs to include disbursement of funds effective March 5, 
2001.  His wife has been recognized as his fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for right knee 
traumatic arthritis, status post arthroscopic medial 
meniscectomy, and assigned an effective date of November 9, 
1998, for the award of service connection.  The veteran 
appealed the effective date issue to the Board.

A hearing before the undersigned member of the Board was 
scheduled in this case for April 25, 2002, in Nashville, 
Tennessee.  The veteran and his attorney reported for the 
hearing, but no hearing was held because the veteran decided 
to withdraw the issue before the Board on appeal.

The veteran clarified to the Board member that the issue he 
wished to appeal was the effective date assigned for a total 
rating based on individual unemployability.  He believed that 
he had submitted a timely notice of disagreement with a 
denial by the RO of an earlier effective date for a total 
rating based on individual unemployability but that a 
statement of the case had not been issued.  The Board has 
reviewed the claims file and has determined that a remand is 
warranted regarding this matter, and the remand order follows 
the dismissal of the appeal of the knee claim.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

On April 25, 2002, prior to the promulgation of a decision in 
the appeal, the Board was provided written notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

ORDER

The appeal of the issue of an effective date earlier than 
November 9, 1998, for a grant of service connection for right 
knee traumatic arthritis, status post arthroscopic medial 
meniscectomy, is dismissed.


REMAND

A total rating based on individual unemployability was 
granted by the RO in a November 1998 rating decision and an 
effective date of July 23, 1997, was assigned for the total 
rating.  In February 1999, the RO received a statement from 
the veteran in which he noted that he had submitted an 
application for increased compensation based on individual 
unemployability in 1997 and that he had been unemployable 
during the years 1989, 1995, 1996 and 1997.  He inquired 
whether he could receive compensation for these years, "as 
my . . . entitlement to individual unemployability was 
granted effective [July 23, 1997]."  In March 1999, the RO 
replied to the veteran's inquiry, informing him that July 23, 
1997, was "the earliest date of payment because this is the 
date the claim for a total disability evaluation due to 
unemployability resulting from your service-connected 
disorder was received."

In March 2000, the RO received a copy of the same statement 
from the veteran which had been received in February 1999.  
The RO construed the copy of the letter as a claim for an 
earlier effective date for a total rating based on individual 
unemployability and denied the claim in a June 2000 rating 
decision.  Later in June 2000, the RO received a notice of 
disagreement with the denial of an effective date earlier 
than July 23, 1997, for a total rating based on individual 
unemployability.  No statement of the case on that issue is 
in the claims file.


Accordingly, the case is REMANDED for the following:

The RO should issue a statement of the 
case on the issue of an effective date 
earlier than July 23, 1997, for a total 
rating based on individual 
unemployability in response to the 
veteran's June 2000 notice of 
disagreement.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



